SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K For August 8, 2012 Euro Tech Holdings Company Limited (Translation of Registrant's name into English) 18/F Gee Chang Hong Centre, 65 Wong Chuk Hang Road, Hong Kong (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form20-FþForm 40-F o Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12G3-2(b):82-. Item5. Other Events On August 8, 2012, Euro Tech Holdings Company Limited (the "Company") held its Annual Meeting of Shareholders at 4:00 P.M. (local time) at the Luk Kwok Hotel, 72 Gloucester Road, Wanchai, Hong Kong. The Proposals presented to the shareholders at that meeting were the following: Proposal 1. The election of the following seven persons to the Company's Board of Directors:T.C. Leung;JerryWong; Alex Sham; Y.K. Liang;Ka Chong Cheang;Xu Hong Wang and Li Da Weng. Proposal 2. Adjourn the annual meeting if the Company's management should determine in its sole discretion, at the time of the annual meeting, that an adjournment is necessary to enable it to solicit additional proxies to secure a quorum or the approval of any of the matters identified in the notice of meeting. An aggregate of 1,253,794 shares, representing approximately 60.59% of the Company's issued and outstanding 2,069,223 shares entitled to vote on the record date were present in person or by proxy. A clear quorum was present. The shareholders in person or by proxy voted their shares as follows: Proposal Number 1. Election of Directors: Votes For Withhold Authority Approximate Percentages of For Votes of All Issued & Outstanding Shares T.C. Leung Jerry Wong Alex Sham Y.K. Liang Ka Chong Cheang Xu Hong Wang Li Da Weng Proposal Number 2. Adjourn Meeting (if necessary): Approximate Percentage of For Votes Votes Votes Votes of All For Against Abstaining Outstanding Shares As a result, all seven of the Company's nominees, except Xu Hong Wang were elected as Directors of the Company to serve in that capacity for the ensuing year. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EURO TECH HOLDINGS COMPANY LIMITED By: /s/T.C. LEUNG CHIEF EXECUTIVE OFFICER and CHAIRMANOF THE BOARD OF DIRECTORS August 14, 2012 3
